ON MOTION NOR REHEARING.
SMITH, P. J.
After the written contract for the sale of the defendant’s land had been executed, a dispute arose as to whether or not it should not have bound defendant to convey, in addition to the land, a certain roadway. After many parleys and considerable delay the defendant and the purchasers got together. They entered into a verbal agreement which had the effect to rescind and supersede the written contract. This agreement was substantially the same as that written, except that in the latter the defendant was to convey to the purchaser the roadway as well as the land. In pursuance of this agreement, Mr. Buchanan, a conveyancer, prepared a deed which was satisfactory to both parties. The defendant sent it to Kentucky, where his wife was, for her to execute. She did execute and return it. Some two weeks after this, the pur*178chaser, hearing nothing further from defendant, tendered him the balance of the purchase money for the land. It is not pretended that the “Buchanan deed” was tendered the purchaser at any time, or, at least, within the time required by the agreement.
It will not do to say that the purchasers were not willing to take the land or able to pay the purchase price, for it is not disputed but that they had on deposit in a solvent bank in the town in which the defendant resided at the time of the deposit, and for several months thereafter, seven thousand dollars in money. The defendant was in default. It was his fault that the transaction was not completed. What more was there for the plaintiff to do in his capacity as agent? The purchasers did not make the tender coupled with any demand outside of the agreement written or parol. It does not appear that there were any express conditions coupled with the tender. It seems to us that in any view that may be taken of the case the judgment is for the right party.